White, J.
The motion of the assistant attorney general to dismiss this appeal must be sustained.
Appellant was tried and convicted in a justice’s court for assault and battery, and fined §5. She appealed to the County Court, but did not execute an appeal bond. In lieu thereof she made affidavit that she was too poor to give the bond. In the County Court the case was dismissed, on motion of the county attorney, because no appeal bond had been given, and the appeal here is from that judgment of dismissal.
The judgment of the County Court was a finality, and no appeal could be taken to this court from it. The law is : “In all appeals from justices’, mayors’, or recorders’ courts there shall be a trial de nova in the County Court, and, when the judgment rendered, or fine imposed, or the amount in controversy shall not exceed one hundred dollars, exclusive of interest and costs, the judgment shall be final.” Gen. Laws Fifteenth Legislature, p. 18, sec. 3, and p. 172, sec. 3; Const., art. 5, sec. 16; Ex parte Dennis Call, 2 Texas Ct. App. 497.
*70An appeal bond in -double the amount of the fine and costs is a prerequisite to an appeal from a justice’s to the County Court, in convictions for misdemeanors. Gen; Laws Fifteenth Legislature, p. 167, subsecs. 37, 38.
The motion is sustained and the appeal dismissed.

Appeal dismissed.